Order affirmed, without costs of this appeal to either party. Memo*779randum: The movant, The Niagara Falls Memorial Hospital, was not a necessary party to this proceeding and the Special Term was justified in exercising its discretion in declining to make the movant a party, particularly considering the time when the motion was made. All concur. (The order denies a motion of The Niagara Falls Memorial Hospital to be made a party respondent in the proceeding.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ. [See, also, 257 App. Div. 615.]